Name: Commission Regulation (EEC) No 89/83 of 14 January 1983 altering the components used to calculate the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 13/ 14 Official Journal of the European Communities 15. 1 . 83 COMMISSION REGULATION (EEC) No 89/83 of 14 January 1983 altering the components used to calculate the differential amounts for colza, rape and sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3437/82 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed f5), as last amended by Regulation (EEC) No 1 986/82 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1 973 Q, as last amended by Regulation (EEC) No 2136/82 (8), laid down detailed rules of application for Regulation (EEC) No 1 569/72 ; whereas the components used to calculate the differential amounts were fixed by Regulation (EEC) No 21 22/82 (9), as last amended by Regulation (EEC) No 63/83 ( l0) ; whereas, in the case of the pound sterling, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 for the period 5 to 11 January 1983 has changed by at least one point from the percentage used for the previous fixing ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza, rape and sunflower seed where those components are already applied in respect of the Member States concerned, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2122/82 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 17 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12. 6 . 1982, p . 6 . (3) OJ No L 106, 29 . 4 . 1977, p . 27. (4) OJ No L 362, 23 . 12 . 1982, p . 1 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . (6) OJ No L 215, 23 . 7. 1982, p . 10 . O OJ No L 236, 24. 8 . 1973, p. 28 . (8) OJ No L 223 , 31 . 7 . 1982, p . 88 . (9) OJ No L 223, 31 . 7. 1982, p . 56. ( 10) OJ No L 10 , 13 . 1 . 1983, p . 17 . 15 . 1 . 83 Official Journal of the European Communities No L 13/ 15 ANNEX Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 1 . Colza, rape and sunflower seed, processed for oil production in Germany or exported from that country : + 00938  0-0938 +  harvested in Germany  harvested in the Netherlands \  0-0320  harvested in the BLEU l  0-1339 (a) l 0-0938 (b)  harvested in France  0-1511  harvested in Denmark l  0-0938  harvested in Ireland  0-0938  harvested in the United Kingdom  0-0932  harvested in Italy  0-1267  harvested in Greece  0-2739 2. Colza, rape and sunflower seed, processed for oil production in the Netherlands or exported from l that country : + 0-0638  0-0638 +   harvested in Germany 0-0330  harvested in the Netherlands \    harvested in the BLEU l  0-1053 (a) I 0-0638 (b)  harvested in France  0-1230  harvested in Denmark \\  0-0638  harvested in Ireland \  0-0638  harvested in the United Kingdom  0-0633  harvested in Italy l  0-0979  harvested in Greece  0-2499 3 . Colza, rape and sunflower seed, processed for oil  0-0464 (a) + 0-0464 (a) + production in the BLEU or exported from the nil (b) nil (b) BLEU :  harvested in Germany 0-1546 (a) l IIIl 0-1035 (b)  harvested in the Netherlands 0-1177 (a)  \ 0-0682 (b)  harvested in the BLEU IIl    harvested in France ||  0-0198 (a) \ 0-0632 (b)  harvested in Denmark Il 0-0464 (a)  li - (b)  harvested in Ireland \\ 0-0464 (a)  !! - (b)  harvested in the United Kingdom 0-0470 (a)  II 0-0006 (b)  harvested in Italy II 0-0083 (a) (a) li - (b) 0-0364 (b)  harvested in Greece lil - (a) 0-1616 (a) (b) 0-1 987(b) No L 13/ 16 Official Journal of the European Communities 15. 1 . 83 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 4 . Colza, rape and sunflower seed, processed for oil \ production in Denmark or exported from that country : nil nil +   harvested in Germany \ 0-1035  harvested in the Netherlands 0-0682   harvested in the BLEU l  0-0443 (a) - (b)  harvested in France  0-0632  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-0006   harvested in Italy  00364  harvested in Greece \\  0-1987 5 . Colza, rape and sunflower seed, processed for oil \ production in France or exported from that country :  0-0675 + 0-0675 +   harvested in Germany \ 0-1779  harvested in the Netherlands 0-1403   harvested in the BLEU 0-0202 (a)  0-0675 (b)  harvested in France    harvested in Denmark 0-0675   harvested in Ireland I 0-0675   harvested in the United Kingdom 0-0681   harvested in Italy I 0-0287   harvested in Greece \  0-1446 6. Colza, rape and sunflower seed, processed for oil production in the United Kingdom or exported ll from that country : + 0-0006  0-0006 +   harvested in Germany \ 0-1028  harvested in the Netherlands f 0-0676   harvested in the BLEU \  0-0449 (a) \I 0-0006 (b)  harvested in France \l  0-0638  harvested in Denmark I  0-0006  harvested in Ireland I  0-0006  harvested in the United Kingdom \I    harvested in Italy I  0-0370  harvested in Greece I  0-1992 7. Colza, rape and sunflower seed, processed for oil I production in Ireland or exported from that \I country : nil nil +   harvested in Germany 0-1035  harvested in the Netherlands 0-0682   harvested in the BLEU II  0-0443 (a) IlI - &lt;b)  harvested in France ||II  0-0632  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom \ 0-0006   harvested in Italy \  0-0364  harvested in Greece  0-1987 15 . 1 . 83 Official Journal of the European Communities No L 13/ 17 Target price corrective (coefficient to be applied) Subsidy or refund corrective (coefficient to be applied) Differential component (coefficient to be applied to the target price) 8 . Colza, rape and sunflower seed, processed for oil production in Italy or exported from that country :  0-0378 + 0-0378 +   harvested in Germany 0-1451  harvested in the Netherlands Il 0-1085   harvested in the BLEU \ - (a) 0-0082 (a) Il 0-0378 (b) - (b)  harvested in France IIIl  0-0279  harvested in Denmark \ 0-0378   harvested in Ireland II 0-0378   harvested in the United Kingdom II 0-0384   harvested in Italy l\    harvested in Greece Il  0-1685 9 . Colza, rape and sunflower seed, processed for oil production in Greece or exported from that Il country :  0-2480 + 0-2480 +   harvested in Germany 0-3771  harvested in the Netherlands IlIl 0-3331   harvested in the BLEU \Il 0-1927 (a)  Il 0-2480 (b)   harvested in France \\ 01691   harvested in Denmark 0-2480   harvested in Ireland IIII 0-2480   harvested in the United Kingdom \\ 0-2488   harvested in Italy \II 0-2026   harvested in Greece Il||   (a) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export until the end of the 1982/83 marketing year for milk and milk products . (b) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export from the beginning of the 1983/84 marketing year for milk and milk products .